Citation Nr: 1022605	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  08-19 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable initial evaluation for the 
service-connected gastroesophageal reflux disease (GERD) with 
small hiatal hernia.  

2.  Entitlement to a compensable initial evaluation for the 
service-connected contact dermatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1970 to February 
1978, from September 2001 to April 2002, and from July 2005 
to February 2006. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted service connection for 
(1) GERD with small hiatal hernia and (2) contact dermatitis, 
and assigned noncompensable evaluations for each disability 
effective February 11, 2006.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in a videoconference hearing from the RO in 
November 2009.  A transcript of the hearing has been 
associated with the claims file.  

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it must be referred to the AOJ 
for appropriate action.  

The Veteran's contact dermatitis claim is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

In November 2009, prior to the promulgation of a decision in 
the appeal, the Veteran testified that it was his intent to 
withdraw the issue of entitlement to a compensable initial 
evaluation for the service-connected GERD with small hiatal 
hernia.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of 
entitlement to a compensable initial evaluation for the 
service-connected GERD with small hiatal hernia, by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by a Veteran or by 
his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran has withdrawn his appeal on 
the issue of entitlement to a compensable initial evaluation 
for the service-connected GERD with small hiatal hernia.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration as to the issue, and the Board 
does not have jurisdiction to review the appeal.  Therefore, 
it is dismissed.


ORDER

The appeal as to the issue of entitlement to a compensable 
initial evaluation for the service-connected gastroesophageal 
reflux disease with small hiatal hernia is dismissed.



REMAND

The Veteran is seeking a compensable initial evaluation for 
service-connected contact dermatitis. 
 
The Veteran last underwent a VA examination evaluating the 
severity of the service-connected contact dermatitis in April 
2007.  The Veteran testified during his November 2009 Board 
hearing that his service-connected contact dermatitis had 
worsened considerably and thus become more severely disabling 
since the April 2007 VA examination.  The Veteran explained 
that his dermatitis had spread and now affected a much larger 
percentage of his body area.  As such, the Board has no 
discretion and must remand this claim to afford the Veteran 
an opportunity to undergo a contemporaneous VA examination to 
assess the current nature, extent and severity of his 
service-connected contact dermatitis.  See 38 C.F.R. §§ 
3.326, 3.327 (reexaminations will be requested whenever VA 
determines there is a need to verify the current severity of 
a disability, such as when the evidence indicates there has 
been a material change in a disability or that the current 
rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 
(1995).

The Board points out that the Veteran testified during his 
Board hearing that the symptoms of his service-connected 
contact dermatitis "comes and goes."  Given the nature of 
the intermittent nature of the service-connected symptoms, 
the Board emphasizes that the AMC/RO should coordinate with 
the Veteran to ensure that a VA examination is scheduled 
during a time in which the service-connected contact 
dermatitis is symptomatic.  See Ardison v. Brown, 6 Vet. 
App. 405 (1994).  

The AMC/RO should also ensure that the VA examination 
expresses all medical findings in terms conforming to the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA.  Hence, 
in addition to the actions requested above, the RO should 
undertake any other development and provide any further 
notification deemed warranted by VCAA prior to readjudicating 
the remanded claim.

Accordingly, the case is REMANDED for the following action:

1.  After completing any initial notice 
and/or development deemed warranted based 
upon a review of the entire record, the RO 
should schedule the Veteran for a VA 
examination to determine the nature and 
severity of the service-connected contact 
dermatitis.  The entire claims file, 
including a copy of this remand, must be 
made available to the examiner for review.  

Accordingly, the examiner should review 
the pertinent evidence, including the 
Veteran's lay assertions, and undertake 
any indicated studies.  Then, based on the 
results of the examination, the examiner 
should provide an assessment of the 
current nature and severity of the 
Veteran's service-connected contact 
dermatitis.  In doing so, the examiner 
must identify all body areas affected and 
estimate the percentage of the Veteran's 
body affected by his dermatitis during 
flare-ups.

Accordingly, the VA examiner, in a printed 
(typewritten) report, should set forth all 
examination findings, along with a 
complete rationale for all opinions and 
conclusions reached.  Also, specific 
references to the Veteran's claims file, 
including all pertinent medical records, 
and the Veteran's lay assertions should be 
provided, as appropriate.

2.  After completing all requested action, 
plus any additional notification and/or 
development warranted by the record, the 
RO should readjudicate the remanded claim 
in light of all pertinent evidence and 
legal authority.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and affords the 
appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


